UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Claymore Exchange-Traded Fund Trust (Exact Name of Registrant as Specified in Its Charter) Delaware (State of Incorporation or Organization) (See Next Page) (I.R.S. Employer Identification No.) 2455 Corporate West Drive, Lisle, Illinois (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be so Registered: Name of Each Exchange on Which Each Class is to be so Registered: Shares of beneficial interest, no par value NYSE Arca, Inc. If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box.[X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box.[] Securities Act registration statement file number to which this form relates:333-134551; 811-21906. Securities to be registered pursuant to Section 12(g) of the Act: NONE Item 1.Description of Registrant’s Securities to be Registered A description of the shares of beneficial interest, without par value, of Claymore Exchange-Traded Fund Trust (the “Trust”) to be registered hereunder for Guggenheim BulletShares 2021 Corporate Bond ETF and Guggenheim BulletShares 2022 Corporate Bond ETF , each a series of the Trust, is set forth in Post-Effective Amendment No. 262 to the Trust’s Registration Statement on Form N-1A (Commission File Nos. 333-134551; 811-21906), which description is incorporated herein by reference as filed with the Securities and Exchange Commission. The Trust’s series to which this filing relates and their I.R.S. Employer Identification Numbers are as follows: Guggenheim BulletShares 2021 Corporate Bond ETF 46-2557389 Guggenheim BulletShares 2022 Corporate Bond ETF 46-2568912 Item 2.Exhibits 1. The Trust’s Amended and Restated Agreement and Declaration of Trust is included as Exhibit (a)(2) to Post-Effective Amendment No. 74 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-134551; 811-21906), as filed with the Securities and Exchange Commission on May 21, 2009. 2. The Trust’s By-Laws are included as Exhibit (b) to Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A (File Nos. 333-134551; 811-21906), as filed with the Securities and Exchange Commission on September 15, 2006. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. CLAYMORE EXCHANGE-TRADED FUND TRUST Date: July 15, 2013By:/s/ Donald C. Cacciapaglia Donald C. Cacciapaglia Chief Executive Officer 3
